     Case 8:10-cv-01889-JVS-MLG Document 48 Filed 05/08/20 Page 1 of 2 Page ID #:163



 1    Robert L. Starr, Esq. (SBN 183052)
      E-mail: robert@starrlaw.com
 2    Theodore R. Tang, Esq. (SBN 313294)
      E-mail: theodore@starrlaw.com
 3    LAW OFFICE OF ROBERT L. STARR APC
      23901 Calabasas Road, Suite 2072
 4    Calabasas, CA 91302
      Telephone: (818) 225-9040
 5    Facsimile: (818) 225-9042
 6    Attorneys for Plaintiff/Judgement Creditor
      Ray Southcote
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     RAY SOUTHCOTE,                     )            CASE NO.:8:10-cv-01889-JVS-(MLGx)
                                          )
12                       Plaintiff,       )            RENEWAL OF JUDGEMENT BY
                                          )            CLERK
13            vs.                         )
                                          )            [NO HEARING SCHEDULED]
14     PLATINUM MOTORS, a business entity )
       of unknown form; MATT GUZMAN;      )
15     EDDIE LATORRE; and DOES 1 through )
       100, inclusive,                    )
16                                        )
                         Defendants.      )
17                                        )
                                          )
18
19          Judgement having been entered on September 13, 2011 in the sum of $33,561.02 in
20    favor of Plaintiff/Judgment Creditor RAY SOUTHCOTE and against Judgment Debtors,
21    Platinum Motors, a business entity of unknown form, MATT GUZMAN, an individual,
22    and EDDIE LATORRE, an individual, jointly and severally (hereinafter collectively
23    “DEBTORS”), (:JUDGEMENT”).
24          NOW, upon Application for Renewal of Judgment by RAY SOUTHCOTE and
25    upon declaration showing that DEBTORS have failed to satisfy the total amount of said
26    JUDGMENT and are indebted to RAY SOUTHCOTE,
27          1.     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT the
28    money Judgment against DEBTORS is renewed in the amount of $33,844.78 as follows:

                             RENEWAL OF JUDGMENT BY CLERK
                                                   1
     Case 8:10-cv-01889-JVS-MLG Document 48 Filed 05/08/20 Page 2 of 2 Page ID #:164



 1             (a) Total JUDGMENT………………………………………………$33,561.02
 2             (b) Costs after JUDGMENT:………………………………………..$0.00
 3             (c) Interest after JUDGMENT computed from
 4                September 13, 2011 to April 30, 2020 at 0.10%
 5                accruing at $0.09 per day………………………………………...$283.77
 6             (d) Less credits after JUDGMENT………………………………….($0.00)
 7             (e) Total Renewed Judgment………………………………………..$33,844.78
 8
 9
10
      DATED:    May 8, 2020
11
                                                         CLERK OF THE COURT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                           RENEWAL OF JUDGMENT BY CLERK
                                              2
